DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/15/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 06/15/18 is acknowledged. Claims 8-10 are hereby withdrawn. Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, and 50-53 will herein be examined.

Information Disclosure Statement
The IDS of 10/29/20 has been considered.

Drawings
The drawings filed on 08/03/16 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, and 50-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 50 contain the following new limitation:
comparing an intensity change, a modulation amplitude and/or a phase shift resulting from interaction of the emitted light from the light source with the wavelength/frequency calibrator, as provided by the field calibration spectrum, relative to an intensity change, a modulation amplitude and/or a 
The examiner could not find support for the specifics of this limitation in the applicant’s specification. Paragraphs 008, 0055-0056, 0090 of the applicant’s specification appear to discuss “comparison” in a general sense, but none of these sections disclose the claimed specifics of the claimed comparing limitation. For example, none of the above paragraphs appear to disclose comparing an intensity change, a modulation amplitude and/or a phase shift relative to a different intensity change, modulation amplitude and/or phase shift.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 11, 13-14, 16-17, 19-21, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 50 contain the new following new limitation:
comparing an intensity change, a modulation amplitude and/or a phase shift resulting from interaction of the emitted light from the light source with the wavelength/frequency calibrator, as provided by the field calibration 
The scope of this limitation is unclear, partly due to the multiple uses of the phrase “and/or.” It is not clear what type of art would or would not read on the claimed limitation. For example, would a piece of art that taught comparing modulation amplitude to a phase shift read on the limitation, or are only corresponding parameters compared (such as modulation amplitude to modulation amplitude, phase shift to phase shift, etc …). Similarly, does the claim encompass all three of the cited parameters (intensity change, modulation amplitude, and phase shift) as provided by the field calibration spectrum to be compared to all three of the cited parameters in the stored calibrated state in every possible combination? Since the scope of the claims are so unclear, the examiner is not able to properly assess the claims from an art rejection standpoint.

Furthermore, claim 51 states, “A system comprising computer circuitry configured to perform a method as in any of claims 1 to 21.” This is indefinite because claims 3-4, 12, 15, and 18 are cancelled, and claims 8-10 are withdrawn from consideration. It is not clear how claim 51 can depend on cancelled or withdrawn claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maggard (US Pat 5243546) discloses spectroscopic instrument calibration.
Marbach (US Pat 6674526) discloses methods and apparatus for improving the long-term stability of spectroscopic quantitative analyses.
Zhou et al (US Pat 7704301) discloses reactive gas detection in complex backgrounds.
Zhou et al (US Pat 9846117) discloses optical absorbance measurements with self-calibration and extended dynamic range.
Zhou (US PgPub 20070246653) discloses measuring water vapor in hydrocarbons.
Zhou et al (US PgPub 20080255769) discloses reactive gas detection in complex backgrounds.
Klueczynski et al (US PgPub 20080304066) discloses a method for measuring the concentration of a gas component in a measuring gas.
Feitisch et al (US PgPub 20110299084) discloses validation and correction of spectrometer performance using a validation cell (see figure 10).
Feitisch et al (US PgPub 20130250301) discloses collisional broadening compensation using real or near-real time validation in spectroscopic analyzers.
Sabsabi et al (US PgPub 20170191940) discloses a method for laser-induced breakdown spectroscopy and calibration.
Tallavarjula et al (US PgPub 20180130647) discloses a method and apparatus for calibrating optical path degradation useful for decoupled plasma nitridation chambers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/12/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865